DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claims 1-7, 9-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Telatar et al. (2014/0350989) in view of Holt et al. (8,972,067).
Regarding claim 1, Telatar et al. disclose a method for performing an asset health assessment (see paragraph 8) for an asset operating within an electrical power system (“power generation company”; see paragraph 23), the method comprising:
acquiring, by a computing device in communication with the electrical power system, data representing operating characteristics of the asset (see paragraph 46; aggregated data may include that of similar client assets) over a data collection interval (“interval”; see paragraph 47);
associating, by the computing device, the asset with a plurality of similar assets having data stored within a database accessible by the computing device (see paragraph 46; the aggregated data may include similar client assets), the plurality of similar assets containing similar historical operating characteristics to the operating characteristics of the asset (supra; the aggregated data may also include assets with similar maintenance procedures having been performed);
comparing, by the computing device, the similar historical operating characteristics of the plurality of similar assets within the database with repair and replacement activity for the plurality of similar assets (see paragraphs 46, 48, and 71); and
based on the comparing, predicting, by the computing device, one or more of a most likely time-to-failure of the asset and a most likely remaining-life of the asset (see paragraph 60).

Telatar et al. does not disclose the comparison being a correlation.
Holt et al. disclose determining a correlation between similar historical operating characteristics of a plurality of similar assets within a database with repair and replacement activity for the plurality of similar assets (see column 13, line 63, through column 14, line 2).
It would have been obvious to one of ordinary skill in this art at the time of the filing, to modify the invention of Telatar et al. such that the comparison included determining a correlation, similarly to the invention of Holt et al., in order to improve maintenance efficiency, as suggested by Holt et al. (see column 14, lines 43-46); or because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 2, Telatar et al. disclose the method of claim 1, further comprising outputting, by the computing device, the predictions to a local computer associated with the asset to perform one or more corrective actions for the asset (see paragraphs 57 and 60).
Regarding claim 3, Telatar et al. disclose the method of claim 2, further comprising comparing, by the local computer, the one or more of the most likely time-to-failure of the asset and the most likely remaining-life of the asset to pre-established threshold values to determine the one or more corrective actions for the asset (see paragraph 60).
Regarding claim 4, Telatar et al. disclose the method of claim 1, wherein the acquisition by the computing device of the data representing operating characteristics of the asset is by transmission of the data from a local computer associated with the asset, the local computer connected via a network to the computing device (see paragraphs 46 and 57).
Regarding claim 5, Telatar et al. disclose the method of claim 4, wherein the local computer associated with the asset receives asset characteristic data from a monitoring device coupled to the asset (see paragraph 60); and
wherein the local computer calculates the data representing the operating characteristics of the asset based on the received asset characteristic data (supra).
Regarding claim 6, Telatar et al. disclose the method of claim 1, wherein the data representing operating characteristics of the asset comprises statistics relating to one or more of performance characteristics, environmental characteristics, and usage characteristics of the asset (paragraphs 48, 60).
Regarding claim 7, Telatar et al. disclose the method of claim 1, further comprising calculating, by the computing device, percentile rankings based on the operating characteristics of the asset and the similar historical operating characteristics of the asset (see paragraphs 48 and 60).
Regarding claim 9, Telatar et al. disclose the method of claim 1, further comprising establishing the database by:
acquiring, by the computing device, data representing at least one operating characteristic of a particular asset within the electrical power system at specific points in time (see paragraphs 46 and 60);
acquiring, by the computing device, data indicating when repair and replacement activity is conducted for the particular asset within the electrical power system (see paragraphs 46-48 and 60); and
populating, by the computing device, the database with time-identified operating characteristics and repair and replacement activity for the particular asset within the electrical power system (see paragraph 60).
Regarding claim 10, Telatar et al. disclose the method of claim 1, further comprising:
acquiring, by the computing device, one or more flag settings relating to one or more of repair of the asset and replacement of the asset (see paragraph 49); and
associating, by the computing device, the one or more flag settings with the asset in the database (see paragraphs 49 and 60).
Regarding claim 11, Telatar et al. disclose the method of claim 1, further comprising performing, by the computing device, sensitivity analysis comprising:
performing a first-order sensitivity analysis for each operating characteristic of the asset based on asset risk factors and the one or more of the most likely time-to-failure of the asset and the most likely remaining-life of the asset (see paragraphs 60 and 71);
performing a second-order sensitivity analysis using combined effects of possible combinations of pairs of the operating characteristics of the asset (supra);
comparing results of the first-order and the second-order sensitivity analyses (supra); and
if any second-order sensitivities are greater than the first-order sensitivities, updating the database with second-order asset statistics to be associated with the asset (supra).

Regarding claim 12, see the foregoing rejection of claim 1, for all limitations except the following.  
Telatar et al. further disclose a plurality of monitoring systems (the interfaces between each asset being monitored and system 600; see paragraph 46) connected via a common network (system 600; see paragraph 46), each monitoring system configured to monitor a respective asset of a plurality of assets in an electrical power system (supra); a computing device (the system is disclosed to be “computer-based”; see paragraph 49) in communication with the plurality of monitoring systems via the common network

Regarding claims 13-17 and 19-20, see the foregoing rejection of claims 2-7 and 9-11.



Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Telatar et al. (2014/0350989) in view of Holt et al. (8,972,067), further in view of Zou et al. (2014/0025363).
Regarding claims 8 and 18, see the foregoing rejection of claims 1 and 12 for limitations recited therein.
Regarding claim 8, Telatar et al. does not disclose that predicting one or more of the most likely time-to- failure of the asset and the most likely remaining-life of the asset comprises:
calculating a set of probabilities associated with one or more of next repair of the asset and next replacement of the asset, for various points in time, for a given operating characteristic of the operating characteristics of the asset.
Zou et al. disclose calculating a set of probabilities associated with one or more of next repair of the asset and next replacement of an asset, for various points in time, for a given operating characteristic of ... operating characteristics of the asset (see paragraph 14).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination of Telatar et al. and Holt et al., such that predicting one or more of the most likely time-to- failure of the asset and the most likely remaining-life of the asset comprised: calculating a set of probabilities associated with one or more of next repair of the asset and next replacement of the asset, for various points in time, for a given operating characteristic of the operating characteristics of the asset, similarly to the invention of Zou et al., in order to improve accuracy in predicting failures in power systems equipment, as discussed by Zou et al. (see paragraph 16).

Regarding claim 18, see the foregoing rejection of claim 8.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369.  The examiner can normally be reached on M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/Examiner, Art Unit 2852                                                                                                                                                                                                                                                                                                                                                                                                                
/ROY Y YI/Primary Examiner, Art Unit 2852